Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanjun Ma on 23 May 2022.
The application has been amended as follows: 
Claim 4 has been canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Muir et al (PGPUB 2016/0222451; cited in the Office action of 9/24/21) teaches a method comprising: isolating genomic DNA from a first dog; assaying the genomic DNA for the presence of a genomic variant at SNP BICF2P498515; and then determining that the dog has an increased propensity to experience CCLR based on the presence of a particular allele at the genomic variant (see, e.g., claim 1 and para [(0007-0010)). In Table 2, Muir teaches that the A allele at SNP BICF2P498515 is correlated with increased risk of anterior cruciate ligament rupture and that SNP BICF2P498515 occurs at nucleotide position 75848537. Nucleotide position 75848537 is within the genomic interval of 16 Mbp upstream of BICF2P26094/ locus 64357249 on chromosome 6.  Muir (para [0007]) states “by analyzing dogs for mutations in these CCLR-associated regions, the propensity of their progeny to carry the trait, and thus to experience CCLR, can be determined. This information can then be used to guide breeding efforts to reduce the occurrence of CCLR.”
However, the prior art does not teach or suggest an association between the AA genotype at BICF2P262094 on chromosome 6 and decreased risk of a Labrador Retriever or their offspring developing acquired peripheral neuropathy. Accordingly, the prior art does not teach or suggest the presently claimed methods of breeding a Labrador Retriever comprising assaying genomic DNA from a first Labrador Retriever for the presence of an A or G nucleotide at SNP BICF2P262094, detecting an AA genotype at BICF2P262094 wherein the AA genotype is indicative of a decreased likelihood that the first Labrador Retriever or their offspring will develop an acquired peripheral neuropathy, and then breeding the Labrador Retriever having the AA genotype at BICF2P262094.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634